Citation Nr: 1432857	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-21 080	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

3.  Entitlement to service connection for peripheral neuropathy of the abdomen.

4.  Entitlement to service connection for irritable bowel syndrome.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from August 1964 to August 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The St. Petersburg RO currently has jurisdiction.  

The issues have been recharacterized to comport with the evidence of record. 

The Veteran appeared at hearings before a Decision Review Officer in January 2012, and before the undersigned Veterans Law Judge in November 2013. Transcripts of the hearings are in the file. 

In May 2010, the Veteran communicated an intent to seek VA compensation for gallbladder removal as due to exposure to environmental toxins in service.  As no action has been taken on this claim, it is referred to the agency of original jurisdiction (AOJ).  

In March 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which they did in June 2014.

The claims for service connection for prostate cancer, peripheral neuropathy of the bilateral upper and lower extremities, and diabetes mellitus are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran withdrew his appeals for service connection for peripheral neuropathy of the abdomen and irritable bowel syndrome during his November 2013 Board hearing.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal regarding the issue of service connection for peripheral neuropathy of the abdomen are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal regarding the issue of service connection for irritable bowel syndrome are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Claims

The Veteran withdrew his appeals for service connection for peripheral neuropathy of the abdomen and irritable bowel syndrome on the record at his November 2013 hearing.  There remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal for service connection for peripheral neuropathy of the abdomen is dismissed.

The appeal for service connection for irritable bowel syndrome is dismissed.


REMAND

The Veteran asserts exposure to herbicides during his service in Germany and at Fort Lewis, Washington.  Attempts to verify the Veteran's claim of herbicide exposure at Fort Lewis have been undertaken; however, no effort has been made to verify his assertions as to exposure in Germany.  Remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any additional information on his alleged herbicide exposure while serving in Germany, including the date(s), location(s), and/or nature of any potential exposures.  Advise him that  fellow service members may submit statements to support his allegations of herbicide exposure.

2.  Undertake any necessary development to independently verify the Veteran's assertion that he was exposed to herbicide agents in Germany, including contacting the U.S. Army and Joint Services Records Research Center or other appropriate agency to obtain any relevant documentation.  Any additional action necessary, including follow-up action requested by the contacted entity, must be accomplished.  If the search for corroborating information leads to negative results, notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


